Citation Nr: 0929719	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee, on a direct basis, or as secondary 
to the service-connected residuals of left total knee 
replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In September 2008, the Board remanded the 
above matter for further development.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran testified at a hearing before the Board in July 
2008.  


FINDING OF FACT

A right knee disability was not manifested during service, or 
for many years thereafter, nor is a right knee disability 
otherwise related to such service, or to the Veteran's 
service-connected residuals of left total knee replacement.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the Veteran's active service, nor may in-service incurrence 
be presumed, nor is a right knee disability proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2004.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a  preponderance of evidence against the claim for 
entitlement to service connection, any questions as to the 
appropriate disability rating and effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
degenerative joint disease of the right knee, on a direct 
basis, or as secondary to his service-connected residuals of 
left total knee replacement.  Service connection is in effect 
for left total knee replacement, currently rated 60 percent 
disabling.

Service treatment records dated in September 1969 reflect 
that the Veteran complained of right knee pain.  A Report of 
Medical Examination dated in March 1971 for separation 
purposes reflects that the Veteran's lower extremities were 
clinically evaluated as normal.  A Report of Medical History 
dated in March 1971 for separation purposes reflects that the 
Veteran had no complaints related to the right knee.  

VA outpatient treatment records dated in March 2004 reflect 
that the Veteran was assessed with degenerative changes 
involving the medial compartment and lateral compartment of 
the right knee joint.  

The Veteran underwent a VA examination in June 2006.  He 
reported that he injured his right knee in service in basic 
training doing a man-carrying procedure.  He stated that he 
believed a doctor said that his right knee injury was due to 
his left knee problem.  

Following physical and x-ray examination, the examiner 
diagnosed degenerative joint disease of the right knee.  

The Veteran underwent another VA examination in November 
2006.  The examiner opined that it would be pure speculation 
to say that the Veteran's right knee problems were caused by 
his left knee total knee replacement.  However, the examiner 
noted past general surgery experience, and opined that the 
left knee problems, more likely than not, would cause an 
aggravation of his right knee problems, aggravating the right 
knee problems, estimated at 10 to 20 percent aggravation.  

VA outpatient treatment records dated in December 2008 
reflect the Veteran was examined by Dr. L.G.L.  The right 
knee was shown to have a definite progression.  However, Dr. 
L.G.L. noted that the progression would be expected 
regardless of the left knee operation.  Dr. L.G.L. opined 
that this progression was not significantly aggravated by the 
left knee.  

The Veteran underwent another VA examination in January 2009 
by the November 2006 VA examiner.  The examiner noted that 
the Veteran stated that he injured his right knee in service, 
although there was no evidence of any right knee disability 
after examination.  

Following physical examination, the examiner diagnosed severe 
degenerative joint disease changes in the right knee.  The 
examiner opined that the Veteran's right knee problems are 
more likely than not due to arthritic changes causing severe 
degenerative joint disease and not caused by or undergoing a 
permanent increase in severity subsequent to or as a result 
of the Veteran's left knee surgery.  Degenerative joint 
disease is not "caught by one joint to another."  The 
examiner noted that the two knees are separate entities and 
not related in any way to each other.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current right knee 
disability is etiologically related to service or any 
incident therein.  The Board notes that the Veteran 
complained of right knee pain in service in September 1969.  
However, the Veteran's lower extremities were clinically 
evaluated as normal upon separation from service.  The 
clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no right knee disability was present at that 
time.  The Board views the examination report as competent 
evidence that there was no right knee disability at that 
time.  Also of significance is the fact that, upon separation 
from service, the Veteran reported no right knee complaints.  
This suggests that the Veteran himself did not believe that 
he had any ongoing right knee problem at that time.  

Furthermore, as there is no evidence of arthritis of the 
right knee within one year after the Veteran's military 
service, the presumption under  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 is not applicable.

Moreover, the lack of any evidence of a continuing right knee 
disability for over 32 years between the period of active 
duty and the evidence showing right knee disability is itself 
evidence which tends to show that no right knee disability 
was incurred as a result of service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also claimed that right knee disability 
developed due to his service-connected residuals of left 
total knee replacement.  The Board has considered the 
November 2006 VA examination opinion that the left knee 
problems, more likely than not, would cause an aggravation of 
the right knee problems.  However, the examiner's past 
general surgery experience was the only rationale given.  The 
Board notes that in the January 2009 VA opinion contained a 
detailed rationale for the opinion that the Veteran's right 
knee problems are more likely than not due to arthritic 
changes causing severe degenerative joint disease and not 
caused by or undergoing a permanent increase in severity 
subsequent to or as a result of the Veteran's left knee 
surgery.  The Board notes that the January 2009 rationale was 
specific to the knees, and not based merely on general 
surgical experience.  Moreover, the Board notes that Dr. 
L.G.L. also opined that the progression of the right knee 
disability was not significantly aggravated by the left knee.  
The Board therefore finds that Dr. L.G.L.'s findings and the 
January 2009 VA examination findings are entitled to more 
weight than the November 2006 findings.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board has considered the Veteran's own lay statements to 
the effect that right knee disability was due to service or a 
service-connected disability.  However, the Veteran is not 
competent to provide a medical nexus opinion between a right 
knee disability and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a right knee disability is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision for the issue adjudicated by this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the 
right knee, on a direct basis, or as secondary to the 
service-connected residuals of left total knee replacement, 
is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


